Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 01 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is deemed to be Tang et al. (US 2016/0332922) which teaches an article comprising a substrate, an intermediate layer (i.e., dense bond coat), a barrier layer (22) and a topcoat (132).  See Figure 4.  The barrier layer (22) is a composite material and comprises silicon oxycarbide particles distributed in a matrix.  See Figure 4, and paragraphs [0031] and [0034].  Silicon oxycarbide particles are “oxygen-scavenging gas evolution particles.”  Tang et al. fails to disclose the presence of porosity in the barrier layer.  Thus, Tang et al. fails to disclose a “porous bond coat.” 
It is known that silicon carbide in a matrix reacts in gas turbine engines to form porosity.  See paragraph [0063] of Luthra (2016/0024962).  One might hypothesize an intermediate product of Tang et al. as it is intended to be used.  In this intermediate product, the barrier layer of Tang et al. has been subjected to the high temperature conditions of a gas turbine.  The high temperature conditions cause a portion of the silicon oxycarbide to volatilize to form pores, but the reaction has not gone to completion and some amount of silicon oxycarbide particles remains.  Such an intermediate product would have a porous barrier layer that has silicon oxycarbide particles (i.e., “oxygen-scavenging gas evolution particles”).  However, it is unclear whether such hypothetical structure contains, as in claim 1:
engineered buffer pores, … the engineered buffer pores buffering diffusion of gaseous byproduct to the interface by retaining at least a portion of the gaseous byproduct; 

Or, as in claim 13:
the porous bond coat layer and the dense bond coat layer having a first volume percentage of the particles and a second volume percentage of the pores such that a ratio of the first volume to the second volume is from 3:1 to 1:1.
 
If a property is not necessarily present, an inherency rejection is not appropriate.  See MPEP 2112.  
Thus, as to claim 1, the prior art fails to disclose the claimed gas turbine engine article having the recited layer structure in which “the porous bond coat layer include[es] a matrix, oxygen-scavenging gas-evolution particles dispersed through the matrix, and engineered buffer pores, the oxygen-scavenging gas-evolution particles reacting with oxygen and generating a gaseous byproduct that diffuses through the interface to escape the EBC system, and the engineered buffer pores buffering diffusion of gaseous byproduct to the interface by retaining at least a portion of the gaseous byproduct.”
And, as to claim 13, the prior art fails to disclose the claimed gas turbine engine article having the recited layer structure in which “the porous bond coat layer additionally includes pores, the porous bond coat layer and the dense bond coat layer having a first volume percentage of the particles and a second volume percentage of the pores such that a ratio of the first volume to the second volume is from 3:1 to 1:1.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784